Proceeding pursu*779ant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Superintendent of Clinton Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules which prohibit inmates from creating a disturbance, harassment and refusing a direct order. Contrary to petitioner’s contention, the misbehavior report, together with the testimony adduced at the hearing, constitute substantial evidence of petitioner’s guilt (see, Matter of Sanders v Goord, 275 AD2d 842\ Matter of Rashid v Ketchum, 247 AD2d 670). Petitioner’s remaining arguments were not raised in his administrative appeal and, thus, are unpreserved for our review (see, Matter of Rivera v Goord, 274 AD2d 813; Matter of Mealer v Selsky, 268 AD2d 723). In any event, were these issues properly before us, we would find them to be without merit.
Cardona, P. J., Crew III, Peters, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.